DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed February 19, 2021.  Claims 1-13, are currently pending.

Priority
Certified copy of priority document 2018109577046 dated August 22, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/07/2021, 9/03/2021, 11/18/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-, 4-7, 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Backman (US 2015/223190) in view of Vanderveen et al (hereinafter Vanderveen) (US 2013/196631).
	Regarding claims 1, 7, Backman discloses a terminal device (also known as mobile stations), comprising at least one processor, a transceiver coupled with the at least one processor (processing circuitry 203), and a non-transitory computer-readable storage medium coupled with the at least one processor and configured to store a program including instructions that, when being executed by the at least one processor, cause the at least one processor to (para. 0032): 
	access a serving radio access network (RAN) device (wireless terminal communicates via Radio Access Network (RAN)) (paras. 0002, 0010); 
	receive an identifier of a first cluster-data function (C-DF) from the serving RAN device, 
	wherein the serving RAN device is associated with the first C-DF, and the first C-DF is located in a radio access network and stores current data of the terminal device (para. 0020) (MME/SGSN equivalent to C-DF, the MME/SGSN stores data relative to the device such as mobility history, paras. 0023, 0024); and 
	store the identifier of the first C-DF (MME/SGSN) when a duration in which the terminal device camps on the serving RAN device is greater than or equal to a first threshold (e.g. if the device has been in the same cell/area for a pre-determined period of time) (paras. 0027, 0032).  Backman does not expressly show 
receive an identifier of a first cluster-data function (C-DF) from the serving RAN device, when a duration in which the terminal device camps on the serving RAN device is greater than or equal to a first threshold, store the identifier of the first C-DF.  Vanderveen in a similar field of endeavor discloses a UE (terminal device) receive and store the identity of its serving MME (the UE sends information identifying its serving MME, MMEI, implying that the UE has received and stored such information, a person of ordinary skill in the art with knowledge know that storing can happen during accessing of relevant serving access network, para. 0088.  Vanderveen further discloses the UE sends the target expression and the information to an MME serving the initiator UE, the UE receives from the MME serving the initiator UE parameters and a key for communicating with the target UE, the UE communicates securely with the target UE based on the key (para. 0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Vanderveen with the system of Backman for the benefit of provide secure communication to communicate with the MME serving the target UE to determine parameters and a key for allowing the initiator UE (terminal device) and the target UE to communicate securely together.   
	Regarding claim 4, Backman in view of Vanderveen discloses limitations noted above with claim 1.  Vanderveen further discloses a UE (terminal device) receive and store the identity of its serving MME (the UE sends information identifying its serving MME, MMEI, implying that the UE has received and stored such information except store an identifier of a second C-DF, wherein the identifier of the second C-DF is stored by the terminal device before the terminal device accesses the serving RAN device; and send the identifier of the second C-DF to the serving RAN device.  The feature of store an identifier of a second C-DF, wherein the identifier is stored by the terminal device, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify a first C-DF, identify a second C-DF  since it has been held that mere duplication of parts/items for multiple use or effect involves only routine skill and is well known legal precedent and would have been obvious to a  skilled artisan, In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   
	Regarding claim 5, Backman in view of Vanderveen discloses limitations noted above with claim 1, except when the duration in which the terminal device camps on the serving RAN device is greater than or equal to the first threshold, replace the identifier of the second C-DF with the identifier of the first C-DF.  It would have been obvious matter of design choice to modify by substitute or replace an identifier of a second C-DF with the identifier of a first C-DF, since the applicant has not disclosed that replacing one identifier with another solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either or without substitute or replace of identifier.
	Regarding claims 6, 12, Backman in view of Vanderveen discloses limitations noted above with claim 1.  Backman further discloses wherein the identifier of the second C-DF is an identifier of a home C-DF of the terminal device (paras. 0080, 0081).  
	Regarding claim 10, Backman in view of Vanderveen discloses limitations noted above with claim 1.  Vanderveen further discloses receive an identifier of a second C-DF from the terminal device (an MME or a target MME serving a first UE, the MME may receive from the first UE information associated with a second UE, the information associated with the second UE may include an expression of the second UE, information identifying the MME serving the second UE, etc. in order to determine a key for allowing the first UE and the second UE to communicate securely together) (para. 0100).   
	Regarding claim 11, Backman in view of Vanderveen discloses limitations noted above with claim 1.  Vanderveen further discloses when the identifier of the second C-DF is different from the identifier of the first C-DF, report an identifier of the terminal device and the identifier of the second C-DF to the first C-DF (paras. 0100, 0101).
	Regarding claim 13, Backman a cluster-data function (MME/SGSN equivalent to C-DF, the MME/SGSN stores data relative to the device such as mobility history, paras. 0023, 0024) comprising at least one processor, a transceiver coupled with the at least one processor (processing circuitry 203), and a non-transitory computer-readable storage medium coupled with the at least one processor and configured to store a program including instructions that, when being executed by the at least one processor, cause the at least one processor to (para. 0032):  Backman further discloses wherein the identifier of the second C-DF is an identifier of a home C-DF of the terminal device, that is, the identifier of the C-DF is different from the second C-DF (paras. 0080, 0081).  Backman does not expressly show receive an identifier of a terminal device and an identifier of a second C-DF from at least one RAN device associated with the C-DF, wherein the C-DF is located in a radio access network and stores current data of the terminal device.  Vanderveen in a similar field of endeavor discloses a UE (terminal device) receive and store the identity of its serving MME (the UE sends information identifying its serving MME, MMEI, implying that the UE has received and stored such information, a person of ordinary skill in the art with knowledge know that storing can happen during accessing of relevant serving access network, para. 0088.  Vanderveen further discloses the UE sends the target expression and the information to an MME serving the initiator UE, the UE receives from the MME serving the initiator UE parameters and a key for communicating with the target UE, the UE communicates securely with the target UE based on the key (para. 0013); and obtain data of the terminal device from the second C-DF.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Vanderveen with the system of Backman for the benefit of provide secure communication to communicate with the MME serving the target UE to determine parameters and a key for allowing the initiator UE (terminal device) and the target UE to communicate securely together.  

Allowable Subject Matter
Claims 2-3, 8-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.